Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 18, 20 - 21, 23 - 24, and 26 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 9,459,236. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 18, 20 - 21, 23 - 24, and 26 - 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20040062928.
Regarding claims 2, and 5-18, US20040062928 discloses a sintered supported polycrystalline diamond compact (PCD) having improved abrasion resistance properties is manufactured by A method for making a metal carbide supported polycrystalline diamond (PCD) compact having improved abrasion resistance properties, said method comprises the steps of: a) providing a cell assembly comprising: a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction; and a support body disposed adjacent said body of diamond crystals, said support body comprising a mixture of a carbide of Group WB, VB, or VIB metal and at least a sintering binder-catalyst in an amount of about or less than 12 vol % of the total weight of the support body; and b) subjecting said cell assembly reaction to high pressure high temperature (HP/HT) conditions for a sufficient amount of time and at a sufficiently high temperature and high pressure to sinter said body of diamond crystals into a PCD layer and to bond said PCD layer to said carbide body( abstract, claim 1). The weight ratio of the coarse fraction to the fine fraction of said body of diamond crystals ranges from about 90:10 to 60:40 and the fine fraction of diamond crystals ranges in size from about 1 to 25 micron claims 1 and 2). 
The HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar claim 7). The order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]).
The reference discloses that the sintering of polycrystalline diamond (PCD) compacts or supported compacts, the catalyst metal may be provided in a pre-consolidated form disposed adjacent the crystal particles. For example, the metal catalyst may be configured as an annulus into which is received a cylinder of abrasive crystal particles, or as a disc which is disposed above or below the crystalline mass. Alternatively, the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles, or as a cemented metal carbide or carbide molding powder which may be cold pressed into shape and wherein the cementing agent is provided as a catalyst or solvent for diamond recrystallization or growth. Typically, the metal catalyst is selected from cobalt, iron, or nickel, or an alloy or mixture thereof, but other metals such as ruthenium, rhodium, palladium, chromium, manganese, tantalum, copper, and alloys and mixtures thereof also may be employed([0006] and [0017]). The cemented metal carbide substrate or support is conventional in composition and, thus, may be include any of the Group IVB, VB, or VIB metals, which are pressed and sintered in the presence of a binder of cobalt, nickel or iron, or alloys thereof. In one embodiment, the metal carbide is tungsten carbide. In one embodiment of the invention, the binder/catalyst/sintering .aid is Co([0018]).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 3 and 4, the body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction (claim 1).
Regarding claims 20-21, US20040062928 discloses a sintered supported polycrystalline diamond compact (PCD) having improved abrasion resistance properties is manufactured by A method for making a metal carbide supported polycrystalline diamond (PCD) compact having improved abrasion resistance properties, said method comprises the steps of: a) providing a cell assembly comprising: a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction; and a support body disposed adjacent said body of diamond crystals, said support body comprising a mixture of a carbide of Group WB, VB, or VIB metal and at least a sintering binder-catalyst in an amount of about or less than 12 vol % of the total weight of the support body; and b) subjecting said cell assembly reaction to high pressure high temperature (HP/HT) conditions for a sufficient amount of time and at a sufficiently high temperature and high pressure to sinter said body of diamond crystals into a PCD layer and to bond said PCD layer to said carbide body( abstract, claim 1). The weight ratio of the coarse fraction to the fine fraction of said body of diamond crystals ranges from about 90:10 to 60:40 and the fine fraction of diamond crystals ranges in size from about 1 to 25 micron claims 1 and 2). The HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar claim 7). The order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]).
The reference discloses that the sintering of polycrystalline diamond (PCD) compacts or supported compacts, the catalyst metal may be provided in a pre-consolidated form disposed adjacent the crystal particles. For example, the metal catalyst may be configured as an annulus into which is received a cylinder of abrasive crystal particles, or as a disc which is disposed above or below the crystalline mass. Alternatively, the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles, or as a cemented metal carbide or carbide molding powder which may be cold pressed into shape and wherein the cementing agent is provided as a catalyst or solvent for diamond recrystallization or growth. Typically, the metal catalyst is selected from cobalt, iron, or nickel, or an alloy or mixture thereof, but other metals such as ruthenium, rhodium, palladium, chromium, manganese, tantalum, copper, and alloys and mixtures thereof also may be employed ([0006] and [0017])). The cemented metal carbide substrate or support is conventional in composition and, thus, may be include any of the Group IVB, VB, or VIB metals, which are pressed and sintered in the presence of a binder of cobalt, nickel or iron, or alloys thereof. In one embodiment, the metal carbide is tungsten carbide. In one embodiment of the invention, the binder/catalyst/sintering .aid is Co([0018]).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 26, the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate ([0024]). The support body comprising about 12 wt. % or less of a catalyst/sintering (abstract).
Regarding claims 23-24, US20040062928 discloses a sintered supported polycrystalline diamond compact (PCD) having improved abrasion resistance properties is manufactured by A method for making a metal carbide supported polycrystalline diamond (PCD) compact having improved abrasion resistance properties, said method comprises the steps of: a) providing a cell assembly comprising: a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction; and a support body disposed adjacent said body of diamond crystals, said support body comprising a mixture of a carbide of Group WB, VB, or VIB metal and at least a sintering binder-catalyst in an amount of about or less than 12 wt % of the total weight of the support body; and b) subjecting said cell assembly reaction to high pressure high temperature (HP/HT) conditions for a sufficient amount of time and at a sufficiently high temperature and high pressure to sinter said body of diamond crystals into a PCD layer and to bond said PCD layer to said carbide body(abstract, claim 1). The weight ratio of the coarse fraction to the fine fraction of said body of diamond crystals ranges from about 90:10 to 60:40 and the fine fraction of diamond crystals ranges in size from about 1 to 25 micron claims 1 and 2). The HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar claim 7). The order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]).
The reference discloses that the sintering of polycrystalline diamond (PCD) compacts or supported compacts, the catalyst metal may be provided in a pre-consolidated form disposed adjacent the crystal particles. For example, the metal catalyst may be configured as an annulus into which is received a cylinder of abrasive crystal particles, or as a disc which is disposed above or below the crystalline mass. Alternatively, the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles, or as a cemented metal carbide or carbide molding powder which may be cold pressed into shape and wherein the cementing agent is provided as a catalyst or solvent for diamond recrystallization or growth. Typically, the metal catalyst is selected from cobalt, iron, or nickel, or an alloy or mixture thereof, but other metals such as ruthenium, rhodium, palladium, chromium, manganese, tantalum, copper, and alloys and mixtures thereof also may be employed([0006] and [0017]). The cemented metal carbide substrate or support is conventional in composition and, thus, may be include any of the Group IVB, VB, or VIB metals, which are pressed and sintered in the presence of a binder of cobalt, nickel or iron, or alloys thereof. In one embodiment, the metal carbide is tungsten carbide. In one embodiment of the invention, the binder/catalyst/sintering .aid is Co([0018]).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 27, the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate ([0024]). The support body comprising about 12 wt. % or less of a catalyst/sintering (abstract).
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
The applicant argues that Raghavan fails to teach teaches or suggests teach and every recitation of independent claim 2 such as "the unleached portion of the polycrystalline diamond table exhibits an average electrical conductivity of about 25 S/m to about 1200 S/m," as recited in currently amended independent claim 2.The applicant argues that the manufacturing of the PDC influences the performance of the PDC and the electrical conductivity of the PDC may be an indicator of the performance of the PDC. The PTO has not demonstrated that Raghavan fabricates its PDC in a manner such that a polycrystalline diamond table thereof exhibits the electrical conductivity recited in independent claim 2. The applicant argues that Raghavan does not state whether its sintering pressure is cell pressure within the pressure transmitting medium enclosing the diamond powder or the bulk pressure applied to the pressure transmitting medium by the HPHT apparatus. Even assuming arguendo that the pressure is cell pressure, the PTO has not established that the pressure and the diamond powder sizes disclosed in Raghavan would result in a polycrystalline diamond table having a sufficiently low metal-solvent catalyst content in combination with a relatively high amount of diamond-to- diamond bonding to exhibit the recited electrical conductivity.
The Examiner respectfully submits that the prior art discloses that the PCD is made in a cell and the HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar claim 7). The pressure at least over 20Kbar includes pressure values that would render the cell pressure of at least 7.5GPa since the PCD is made in a cell. Furthermore the prior art discloses that the order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]). The prior art further discloses the sintering binder-catalyst in an amount of about or less than 12 wt% of the total weight of the support body. Thus, less than 12 wt% includes a sufficiently low metal-solvent catalyst content value. The prior art discloses a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction. The applicant argues the unexpected result of the instant application . The Examiner respectfully submits that  the applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. There is no content limitation on the additives in the polishing composition at all. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant fails to provide any factual evidence to  show the contrary. Applicant’s argument can not take place of the evidence.
The Applicant argues that the wear data from Table 1 of Raghavan does not to appear to indicate that the polycrystalline diamond of Raghavan is sintered at relatively high cell pressures. Applicant argues that the PTO has not established, at a minimum, that the polycrystalline diamond table of the PDCs of Raghavan exhibits the combination of diamond grain size, magnetic properties, and metal-solvent catalyst content exhibited by the polycrystalline diamond tables of independent claims 1, 25, and 48 according to the examples of the Raghavan because the evidence from Raghavan contradicts such an assertion.
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The Examiner respectfully submits that the prior art discloses that the PCD is made in a cell and the HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar (claim 7). The pressure at least over 20Kbar includes pressure values that would render the cell pressure of at least 7.5GPa since the PCD is made in a cell. Furthermore the prior art discloses that the order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]). The prior art further discloses the sintering binder-catalyst in an amount of about or less than 12 wt % of the total weight of the support body. Thus, less than 12 wt% includes a sufficiently low metal-solvent catalyst content value. The prior art discloses a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction. 
Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant fails to provide any factual evidence to show the contrary. Applicant’s argument can not take place of the evidence.
Please refer to the above response for the argument related to claims 20 and 23.
 The Applicant argues that Raghavan fails to teach or suggest the GRatio recited in claims 9, 10, 21, and 24. For example, as acknowledged by the PTO during the prosecution of related applications 12/858906 the polycrystalline diamond table discussed in Raghavan was formed from a diamond sintering mix including cobalt in such sintering mix. However, the Declaration under 37 C.F.R. § 1.132 submitted with this Amendment demonstrates that a polycrystalline diamond table formed from "cobalt powder and diamond powder" exhibits a Gratio that is significantly less than "about 4.0x106," as recited in currently amended independent claim 1. The  applicant asserts  that the PTO has not demonstrated that Raghavan discloses the GRatio recited in claims 9, 10, 21, and 24.
The Examiner respectfully submits that the claims of 12/858906 recite both the cell pressure and the content of the catalyst. The Declaration is not commensurate in scope with the instant application claims compared. The prior art discloses that the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles, or as a cemented metal carbide or carbide molding powder which may be cold pressed into shape and wherein the cementing agent is provided as a catalyst or solvent for diamond recrystallization or growth ([0006]).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731